810 F.2d 199
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jackie BROWNING, Petitioner-Appellant,v.R.L. MATHEWS, Warden, Federal Correctional Institution,Respondent-Appellee.
No. 85-6117.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1986.

Before LIVELY, Chief Judge;  MARTIN and BOGGS, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals from a district court judgment adopting the Magistrate's report and recommendation to dismiss his habeas corpus action filed under 28 U.S.C. § 2241.   The district court dismissed the suit for lack of subject matter jurisdiction concluding that petitioner's suit attacking the imposition of his sentence should be asserted in a proceeding under 28 U.S.C. § 2255 in the sentencing court rather than in the court having jurisdiction over his custodian.


2
Upon review of the cause, this Court concludes that the district court properly dismissed petitioner's action for the reasons stated by it.   Petitioner sought to challenge his confinement as illegal by asserting claims premised upon events which transpired prior to his sentencing.   He, therefore, must assert these claims in a § 2255 motion to vacate filed in the district court which imposed his sentence.   In this case, that court is the United States District Court for the Middle District of Georgia and not the United States District Court for the Eastern District of Kentucky where he did file the instant suit.   See Cohen v. United States, 593 F.2d 766, 770 (6th Cir.1979);   Wright v. United States Board of Parole, 557 F.2d 74, 77 (6th Cir.1977);   Napoles v. United States, 536 F.2d 722, 726 (7th Cir.1976) (per curiam ).


3
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.